Case 20-41308           Doc 322        Filed 04/14/20 Entered 04/14/20 08:30:50                     Main Document
                                                  Pg 1 of 38


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                 )   Chapter 11
                                                            )
     FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                            )
                             Debtors.                       )   Jointly Administered
                                                            )
                                                            )   Related Docket No.: 177 (re 30)

                 ORDER ESTABLISHING BAR DATES FOR FILING PROOFS OF
              CLAIM AND APPROVING FORM AND MANNER OF NOTICE THEREOF

                    Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors-in-

 possession (collectively, the “Debtors”) for entry of an order (this “Order”), establishing bar dates

 for filing proofs of claim and approving the form and manner of notice thereof, all as more fully

 set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for

 the Eastern District of Missouri; and the Court having found that this is a core proceeding pursuant

 to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and the Motion

 in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that

 the relief requested is in the best interests of the Debtors’ estates, their creditors, and other parties

 in interest; and this Court having found that the Debtors provided appropriate notice of the Motion

 and the opportunity for a hearing under the circumstances; and the Court having reviewed the

 Motion and having heard the statements in support of the relief requested therein at a hearing, if

 any, before the Court (the “Hearing”); and the Court having determined that the legal and factual

 bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;




 1
       Capitalized terms used but not otherwise defined in this Order shall have the meanings ascribed to them in the
       Motion.
Case 20-41308        Doc 322    Filed 04/14/20 Entered 04/14/20 08:30:50            Main Document
                                           Pg 2 of 38


 and any and all objections having been resolved or overruled; and after due deliberation and

 sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      As used herein, (a) the term “claim” has the meaning given to such term in

 section 101(5) of the Bankruptcy Code, (b) the term “entity” has the meaning given to such term

 in section 101(15) of the Bankruptcy Code and (c) the term “governmental unit” has the meaning

 given to such term in section 101(27) of the Bankruptcy Code.

                3.      The forms of the Bar Date Notice, the Proof of Claim Form and the

 Publication Notice attached hereto as Exhibit A, Exhibit B and Exhibit C, respectively, and the

 manner of providing notice of the Bar Dates proposed in the Motion are approved in all respects

 pursuant to Bankruptcy Rules 2002(a)(7), 2002(l), and 2002(p). The form and manner of notice

 of the Bar Dates approved herein are (a) reasonable and adequate and (b) fulfill the notice

 requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules. As

 such, the Debtors are authorized to direct their claims and noticing agent Prime Clerk, LLC

 (“Prime Clerk”), to prepare and serve the Bar Date Notice Package in the manner described below

 and publish the Publication Notice as described in paragraph 19 below.

                4.      Except as otherwise provided in this Order, all entities (including, without

 limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a claim

 against a Debtor that arose or is deemed to have arisen prior to the Petition Date must file a proof

 of claim in writing in accordance with the procedures described herein so that such proof of claim

 is actually received by the Clerk of the United States Bankruptcy Court for the Eastern District of

 Missouri (the “Clerk of the Court”) or by Prime Clerk on or before 11:59 p.m., prevailing

 Central Time on May 26, 2020 (the “General Bar Date”).

                                                  2
Case 20-41308        Doc 322    Filed 04/14/20 Entered 04/14/20 08:30:50            Main Document
                                           Pg 3 of 38


                5.      Except as otherwise provided in this Order, the General Bar Date applies to

 all types of claims against the Debtors that arose or are otherwise deemed to have arisen prior to

 the Petition Date, including secured claims, unsecured priority claims, claims under section

 503(b)(9) of the Bankruptcy Code, and unsecured nonpriority claims.

                6.      The filing of a proof of claim form is deemed to satisfy the procedural

 requirements for the assertion of administrative priority claims under section 503(b)(9) of the

 Bankruptcy Code, so long as such 503(b)(9) claim (and any amendments thereto) is asserted using

 the Proof of Claim Form attached hereto as Exhibit B; provided, however, that 503(b)(9) claims

 may be made by separate requests for payment in accordance with section 503(a) of the

 Bankruptcy Code. All other administrative claims under section 503(b) of the Bankruptcy Code,

 other than Rejection Damages Claims (as defined below), must be made by separate requests for

 payment in accordance with section 503(a) of the Bankruptcy Code and will not be deemed proper

 if made by a proof of claim.

                7.      No later than two (2) business days after the Debtors file their Schedules

 (the “Service Deadline”), the Debtors will serve, through Prime Clerk, the Bar Date Notice and a

 Proof of Claim Form upon all creditors that have been identified as of the filing date of such

 Schedules. Prime Clerk shall, using the Court’s ECF System as instructed by the Clerk of the

 Court, electronically file with the Court all proofs of claim that Prime Clerk has received or will

 receive in these cases. Upon receipt of a proof of claim or a transfer of claim, Prime Clerk shall

 stamp the receipt date and time on the document before filing it with the Court. The Clerk of the

 Court need not physically transfer to Prime Clerk any claim that she receives electronically.

                8.      Subject to terms described in this Order for holders of claims subject to the

 Governmental Bar Date, Rejection Bar Date, and the Amended Schedules Bar Date, the following

 entities must file a proof of claim on or before the General Bar Date:

                                                  3
Case 20-41308    Doc 322    Filed 04/14/20 Entered 04/14/20 08:30:50             Main Document
                                       Pg 4 of 38


                    a.     any entity (i) whose prepetition claim against a Debtor is not listed
                           in the applicable Debtor’s Schedules or is listed as contingent,
                           disputed or unliquidated and (ii) that desires to participate in any of
                           these chapter 11 cases or share in any distribution in any of these
                           chapter 11 cases; and

                    b.     any entity that believes that its prepetition claim is improperly
                           classified in the Schedules or is listed in an incorrect amount or
                           against an incorrect Debtor, and that desires to have its claim
                           allowed in a classification or amount or against a Debtor other than
                           that identified in the Schedules.

            9.      The following procedures for the filing of proofs of claim shall apply:

                    a.     proofs of claim asserting administrative priority under section
                           503(b)(9) of the Bankruptcy Code must be on the Proof of Claim
                           Form attached hereto as Exhibit B, provided all other proofs of
                           claim must either be on such Proof of Claim Form or otherwise
                           conform substantially to Official Form B 410;

                    b.     proofs of claim must be (a) filed through the CM/ECF system on the
                           Court’s website at https://www.moeb.uscourts.gov/electronic-filing;
                           (b) filed electronically using the Electronic Proof of Claim (ePOC)
                           Program         on       the      Court’s       web       site      at
                           https://www.moeb.uscourts.gov/epoc-electronic-proof-claim-filing;
                           (c) sent by first-class mail or overnight courier to Clerk of the
                           Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th
                           Floor, St. Louis, MO 63102; or (d) sent by first-class mail, overnight
                           courier, or hand-delivery to Foresight Energy LP Claims Processing
                           Center, c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412, Brooklyn,
                           NY 11232. Proofs of claim may NOT be delivered by facsimile
                           or electronic mail transmission;

                    c.     proofs of claims will be deemed filed only when actually received
                           by Prime Clerk or the Clerk of the Court per the instructions set forth
                           in the foregoing subparagraph on or before the applicable Bar Date.
                           If a creditor wishes to receive acknowledgement of Prime Clerk’s or
                           the Clerk of the Court’s receipt of a proof of claim, the creditor also
                           must submit to Prime Clerk or the Clerk of the Court, as appropriate,
                           by the applicable Bar Date and concurrently with its original proof
                           of claim (i) a copy of the original proof of claim and (ii) a self-
                           addressed, postage prepaid return envelope. Subject to any order of
                           this Court to the contrary, filed Proofs of Claim will be processed on
                           the Court’s claims register and then posted on Prime Clerk’s




                                              4
Case 20-41308       Doc 322       Filed 04/14/20 Entered 04/14/20 08:30:50                    Main Document
                                             Pg 5 of 38


                                 website, https://cases.primeclerk.com/foresightenergy, within forty
                                 eight (48) hours of receipt.2

                         d.      proofs of claim must (i) be signed by the claimant or, if the claimant
                                 is not an individual, by an authorized agent of the claimant
                                 (electronic signature is acceptable), (ii) include any documents upon
                                 which the claim is based (or, if such documents are voluminous, a
                                 summary) or an explanation as to why the documents are not
                                 available, (iii) be written in the English language and (iv) be
                                 denominated in United States currency. Notwithstanding the
                                 foregoing or anything contained in the Exhibits hereto to the
                                 contrary: (y) contingent and unliquidated claims or protective Proofs
                                 of Claim do not need to include a Claim amount; (z) subsection (ii)
                                 above does not apply to Proofs of Claim filed by the United States,
                                 the State of Illinois or other State environmental protection
                                 agencies; and

                         e.      all Claimants asserting a Claim against more than one Debtor must
                                 file a separate proof of claim with respect to each such Debtor and
                                 identify on each proof of claim the particular Debtor against which
                                 such Claim is asserted and the case number for that particular
                                 Debtor. If any proof of claim does not clearly specify the name of
                                 the Debtor against which the claim is asserted (including listing
                                 multiple Debtors), that proof of claim shall be administered as
                                 though it was filed against Foresight Energy LP (Case No. 20-
                                 41308-659), unless a single different case number is clearly
                                 specified. Notwithstanding the foregoing, the failure of any entity
                                 to file its proof of claim against the correct Debtor shall not
                                 constitute cause to expunge the proof of claim. Rather, the Debtors
                                 may seek to reclassify the proof of claim so that the claim is asserted
                                 against the proper Debtor upon notice to the affected claimant.

                       f.        The United States, the State of Illinois or other State environmental
                                 protection agencies shall provide supporting documentation to the
                                 Debtors upon the Debtors’ request. Solely as an accommodation to
                                 the United States on behalf of the United States Environmental
                                 Protection Agency, Department of Agriculture, Department of
                                 Interior, Department of Labor, Army Corps of Engineers, and any
                                 other federal governmental units (collectively the “United States”),
                                 the United States is permitted to file a single, consolidated Proof of
                                 Claim on account of each of its Claims, which Claim shall be
                                 deemed to be filed against all the Debtors (the “United States’
                                 Claim”); provided, however, that the United States’ Claim shall
                                 meet the requirements of the Bankruptcy Code, the Bankruptcy

 2
     The Debtors cannot guarantee that Proofs of Claim submitted near the Bar Date will be posted prior to the Bar
     Date.


                                                       5
Case 20-41308         Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50              Main Document
                                           Pg 6 of 38


                                Rules, and any applicable order of the Court. The United States’
                                Claim shall be deemed a valid Proof of Claim against each Debtor
                                described in the United States’ Claim and the United States shall not
                                be required to file a Proof of Claim in the separate case of each such
                                Debtor. The authorization for the United States to file a single,
                                consolidated Proof of Claim is for procedural purposes only,
                                intended for administrative convenience, and shall not be interpreted
                                or construed to substantively affect any right, objection, Claim, or
                                defense of any party in interest to the United States' Claim, including
                                the amount, extent, validity, priority, perfection, or enforceability of
                                any Claim or security interest asserted in the United States’ Claim.


                10.      The following entities, whose claims otherwise would be subject to the

 General Bar Date, shall not be required to file proofs of claim in these chapter 11 cases:

                         a.     any entity that already has filed a signed proof of claim against the
                                applicable Debtor(s) with Prime Clerk or the Clerk of the Court in a
                                form substantially similar to Official Form B 410;

                         b.     any entity whose claim is listed on the Schedules if: (i) the claim is
                                not scheduled as any of “disputed,” “contingent” or “unliquidated”;
                                (ii) such entity agrees with the amount, nature and priority of the
                                claim as set forth in the Schedules; and (iii) such entity does not
                                dispute that its claim is an obligation only of the specific Debtor
                                against which the claim is listed in the Schedules;

                         c.     any entity whose claim has previously been allowed by order of the
                                Court;

                         d.     any entity whose claim has been paid in full by the Debtors pursuant
                                to the Bankruptcy Code in accordance with an order of the Court;

                         e.     any Debtor or non-Debtor subsidiary having a claim against another
                                Debtor;

                         f.     any entity whose claim is solely against any of the Debtors’ non-
                                Debtor affiliates;

                         g.     a current employee of the Debtors, if an order of this Court
                                authorized the Debtors to honor such claim in the ordinary course of
                                business for wages, commission, or benefits; provided, however,
                                that a current employee must submit a proof of claim by the General
                                Bar Date for all other claims arising before the Petition Date,
                                including claims for wrongful termination, discrimination,
                                harassment, hostile work environment and/or retaliation;


                                                   6
Case 20-41308          Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50               Main Document
                                            Pg 7 of 38


                          h.     Holders of First Lien Claims; provided, however, that the
                                 administrative agents or collateral agent under the First Lien Credit
                                 Agreement, as applicable, may (but is not required to) file one
                                 master proof of claim by the General Bar Date with respect to all of
                                 the claims under the First Lien Credit Agreement;

                          i.     Holders of Second Lien Claims, on account of claims arising under
                                 the Second Lien Indenture; provided, however, that the Second Lien
                                 Indenture Trustee may (but is not required to) file one master proof
                                 of claim by the General Bar Date with respect to all of the Second
                                 Lien Claims;

                          j.     any individual holder of a claim for principal, interest or applicable
                                 fees or charges (a “Debt Claim”) on account of any note, bond or
                                 debenture issued by the Debtors pursuant to an indenture (an
                                 “Indenture”) or a credit agreement (a “Credit Agreement”) with
                                 respect to such claim;

                          k.     any holder of a claim allowable under Bankruptcy Code sections
                                 503(b) and 507(a)(2) as an expense of administration incurred in the
                                 ordinary course; provided, however, that any entity asserting a claim
                                 entitled to priority under Bankruptcy Code section 503(b)(9) must
                                 assert such claims by filing a request for payment or a proof of claim
                                 on the Proof of Claim Form on or prior to the General Bar Date;

                          l.     any entity holding a claim for which a separate deadline is fixed by
                                 the Court; and

                          m.     claims for fees and expenses of professionals (i) retained in these
                                 proceedings or (ii) compensated pursuant to the DIP Orders.

                 11.      Any entity holding an interest in any Debtor (an “Interest Holder”), which

 interest is based exclusively upon the ownership of common or preferred stock in a corporation, a

 membership interest in a limited liability corporation or partnership or warrants or rights to

 purchase, sell or subscribe to such a security or interest (any such security or interest,

 an “Interest”), need not file a proof of Interest on or before the General Bar Date; provided,

 however, that Interest Holders that wish to assert claims against any of the Debtors that arise out

 of or relate to the ownership or purchase of an Interest, including claims arising out of or relating

 to the sale, issuance or distribution of the Interest, must file proofs of claim on or before the General




                                                    7
Case 20-41308          Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50               Main Document
                                            Pg 8 of 38


 Bar Date, unless another exception contained in this Order applies. The Debtors retain the right

 to seek relief at a later date establishing a deadline for Interest Holders to file proofs of Interest.

                 12.      Any governmental unit asserting a claim against the Debtors (whether

 secured, unsecured priority or unsecured nonpriority) that arose or is deemed to have arisen prior

 to the Petition Date must file a proof of claim in writing in accordance with the procedures

 described herein so that such proof of claim is actually received by the Clerk of the Court or Prime

 Clerk on or before 11:59 p.m., prevailing Central Time, on September 8, 2020 (the

 “Governmental Bar Date”).

                 13.      Any entity asserting claims arising from or relating to the rejection of

 executory contracts or unexpired leases pursuant to an order of this Court or by operation of section

 365(d)(4) of the Bankruptcy Code in the applicable Debtor’s chapter 11 case, or claims otherwise

 related to such rejected agreements, including (a) secured claims, unsecured priority claims and

 unsecured nonpriority claims that arose or are deemed to have arisen prior to the Petition Date and

 (b) administrative claims under section 503(b) of the Bankruptcy Code (collectively, “Rejection

 Damages Claims”) are required to file proofs of claim by the later of: (a) the General Bar Date and

 (b) 11:59 p.m., prevailing Central Time, on the date that is twenty-one (21) days following entry

 of the relevant order or deemed effective date of the rejection of such rejected contract or unexpired

 lease (the “Rejection Bar Date”). For the avoidance of doubt, all prepetition and postpetition

 claims of any kind or nature relating to the rejection of executory contacts or unexpired leases

 must be filed by the Rejection Bar Date. Notices of rejection of executory contracts and/or

 unexpired leases, and any orders approving the rejection of executory contracts or unexpired leases

 entered after the date of entry of this Order, shall include, in bold, underlined print in the text

 thereof, a description of the applicable Rejection Bar Date and the requirement that administrative




                                                    8
Case 20-41308         Doc 322    Filed 04/14/20 Entered 04/14/20 08:30:50              Main Document
                                            Pg 9 of 38


 claims under section 503(b) of the Bankruptcy Code shall be included with the Rejection Damages

 Claim and filed by the Rejection Bar Date.

                14.      Each entity asserting a Rejection Damages Claim that includes an

 administrative claim component must file as part of its proof of claim a detailed supporting

 statement describing the nature and basis of any portion of the Rejection Damages Claim asserting

 an administrative priority under section 503(b) of the Bankruptcy Code (the “Administrative Claim

 Supplement”). The filing of a proof of claim form with an attached Administrative Claim

 Supplement, if applicable, shall be deemed to satisfy the procedural requirements for the assertion

 of a Rejection Damages Claim (including any administrative claim included therein). For the

 avoidance of doubt, any entity asserting a Rejection Damages Claim with an administrative claim

 component shall prepare its own Administrative Claim Supplement, and the Debtors will not

 provide a form of Administrative Claim Supplement.

                15.      All administrative claims under section 503(b) of the Bankruptcy Code

 other than (a) claims under section 503(b)(9) of the Bankruptcy Code and (b) any portion of a

 Rejection Damages Claim asserting administrative priority, must be made by separate filed

 requests for payment filed with the Court in accordance with section 503(a) of the Bankruptcy

 Code and shall not be deemed proper if made by proof of claim. For the avoidance of doubt, as of

 the date of this Order, no deadline has been established for the filing of administrative claims other

 than (a) claims under Bankruptcy Code section 503(b)(9) and (b) any portion of a Rejection

 Damages Claim seeking administrative priority, which claims must be filed by the General Bar

 Date and the Rejection Bar Date, respectively.

                16.      The Debtors shall retain the right, subject to the DIP Orders, to: (a) dispute,

 or assert offsets or defenses against any filed claim or any claim listed or reflected in the Schedules

 as to nature, amount, liability, priority, classification or otherwise; (b) subsequently designate any

                                                   9
Case 20-41308           Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50           Main Document
                                             Pg 10 of 38


 scheduled claim as disputed, contingent or unliquidated; and (c) otherwise amend or supplement

 the Schedules.

                  17.      If the Debtors amend or supplement their Schedules after the service of the

 Bar Date Package, the Debtors shall give notice of any such amendment or supplement to the

 holders of claims affected thereby, including notice of the Amended Schedules Bar Date to file

 proofs of claim in response to the amendment or supplement to the Schedules. In particular, if a

 Debtor amends or supplements its Schedules to: (a) reduce the undisputed, noncontingent and

 liquidated amount of a claim; (b) change the amount, nature or classification of a claim against the

 Debtor in a manner adverse to the scheduled creditor; or (c) add a new claim to the Schedules with

 respect to a party that was not previously served with notice of the Bar Dates, the affected claimant

 is required to file a proof of claim or amend any previously filed proof of claim in respect of the

 new or amended scheduled claim in accordance with the procedures described herein by the later

 of: (i) the General Bar Date and (ii) 11:59 p.m., prevailing Central Time, on the date that is thirty

 (30) days from the date on which the Debtors mail notice of the amendment to the Schedules (the

 “Amended Schedules Bar Date”). Notwithstanding the foregoing, nothing contained herein shall

 preclude the Debtors from objecting to any claim, whether scheduled or filed, on any grounds.

                  18.      Pursuant to Bankruptcy Code sections 105(a) and 503(a) and Bankruptcy

 Rule 3003(c)(2), and except as otherwise ordered by the Court pursuant to the Bankruptcy Code,

 the Bankruptcy Rules, and/or applicable law, any entity that is required to file a proof of claim in

 these cases pursuant to the Bankruptcy Code, the Bankruptcy Rules or this Order with respect to a

 particular claim against a Debtor, but fails to properly do so by the applicable Bar Date, shall be

 estopped and enjoined from: (a) asserting any such claim against the Debtors or their estates or

 against any reorganized Debtor or successor in interest following the effective date of a Chapter

 11 plan of reorganization in these cases, or property that (i) is in an amount that exceeds the

                                                   10
Case 20-41308         Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50            Main Document
                                           Pg 11 of 38


 amount, if any, that is identified in the Schedules on behalf of such entity as undisputed,

 noncontingent and liquidated or (ii) is of a different nature or classification than any such claim

 identified in the Schedules on behalf of such entity (any such claim under subparagraph (a) of this

 paragraph being referred to herein as an “Unscheduled Claim”); (b) voting on, or receiving

 distributions under, any chapter 11 plan in these chapter 11 cases in respect of an Unscheduled

 Claim; or (c) with respect to any administrative priority claim component of any Rejection

 Damages Claim, asserting any such priority claim against the Debtors or their estates or property.

                19.      The Debtors will publish the Bar Date Notice in accordance with

 Bankruptcy Rule 2002(l), modified for publication in substantially the form attached hereto as

 Exhibit C (the “Publication Notice”), on one occasion in The New York Times and the St. Louis

 Post-Dispatch at least twenty-one (21) days before the General Bar Date, which publication is

 hereby approved and deemed to constitute good, adequate and sufficient publication notice,

 reasonably calculated, under the circumstances, to apprise interested parties of the pendency of the

 Bar Date Notice.

                20.      By the Service Deadline, the Debtors, through Prime Clerk or otherwise,

 shall serve the Bar Date Package, including a copy of the Bar Date Notice and the Proof of Claim

 Form substantially in the forms attached hereto as Exhibit A and Exhibit B, respectively, by first

 class mail, postage prepaid (or equivalent service), on:

                         a.     the Office of the United States Trustee for the Eastern District of
                                Missouri;

                         b.     counsel to the Committee;

                         c.     counsel to the Ad Hoc First Lien Group;

                         d.     counsel to the Ad Hoc Crossover Group;

                         e.     counsel to the Facilities Agent;



                                                  11
Case 20-41308   Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50             Main Document
                                     Pg 12 of 38


                   f.     counsel to the Term Agent;

                   g.     counsel to the Indenture Trustee;

                   h.     counsel to the DIP Agent;

                   i.     counsel to DIP Credit Parties;

                   j.     counsel to Murray Energy Corporation;

                   k.     counsel to Reserves

                   l.     counsel to Javelin

                   m.     counsel to Uniper Global Commodities UK Limited

                   n.     all banking or financial institutions that hold the Debtors’ accounts;

                   o.     all creditors and other known holders of claims against the Debtors,
                          including all entities to be listed in the Schedules as holding claims
                          against the Debtors;

                   p.     all entities that have requested notice of the proceedings in these
                          chapter 11 cases pursuant to Bankruptcy Rule 2002 as of the date of
                          entry of the Proposed Order;

                   q.     all entities that have filed proofs of claim in these chapter 11 cases
                          as of the date of entry of the Proposed Order

                   r.     all parties to executory contracts and unexpired leases with the
                          Debtors that have been identified as of the date of entry of the
                          Proposed Order, including all parties to rejected executory contracts
                          and unexpired leases as of the date of entry of the Proposed Order;

                   s.     all parties to pending litigation with the Debtors that have been
                          identified as of the date of entry of the Proposed Order;

                   t.     the Internal Revenue Service for this District and all other taxing
                          authorities for the jurisdictions in which the Debtors conducted
                          business as of the Petition Date;

                   u.     all relevant state attorneys general;

                   v.     the Securities and Exchange Commission;




                                            12
Case 20-41308         Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50             Main Document
                                           Pg 13 of 38


                         w.     all federal and state environmental protection agencies for the
                                jurisdictions in which the Debtors held property on the Petition Date
                                or conducted business on the Petition Date; and

                         x.     such additional persons and entities as deemed appropriate by the
                                Debtors.

                21.      As part of the Bar Date Package, the Debtors shall mail one or more Proof
 of Claim Forms (as appropriate) to the parties receiving the Bar Date Notice. For holders of
 potential claims listed in the Schedules, the Proof of Claim Form mailed to such entities shall
 indicate how the Debtors have scheduled the creditor’s claim in the Schedules, including (a) the
 identity of the Debtor against which the entity’s claim is scheduled, (b) the amount of the scheduled
 claim, if any, (c) whether the scheduled claim is listed as disputed, contingent or unliquidated and
 (d) whether the scheduled claim is listed as a secured claim, an unsecured priority claim or an
 unsecured nonpriority claim.
                22.      Except as otherwise provided in this Order, all entities asserting claims
 against more than one Debtor are required to file a separate proof of claim with respect to each
 such Debtor and identify on each proof of claim the particular Debtor against which their claim is
 asserted. If more than one Debtor is listed on the Proof of Claim Form, then the Debtors will treat
 such claim as filed only against the first listed Debtor. Any claim filed under the joint
 administration case number (Foresight Energy LP, Case No. 20-41308-659) or otherwise without
 identifying a Debtor by name or case number will be presumed to be filed only against Debtor
 Foresight Energy LP.
                23.      The United States, the State of Illinois or other State environmental
 protection agencies shall provide supporting documentation to the Debtors upon the Debtors’
 request. Solely as an accommodation to the United States on behalf of the United States
 Environmental Protection Agency, Department of Agriculture, Department of Interior, Department
 of Labor, Army Corps of Engineers, and any other federal governmental units (collectively the
 “United States”), the United States is permitted to file a single, consolidated Proof of Claim on
 account of each of its Claims, which Claim shall be deemed to be filed against all the Debtors (the
 “United States’ Claim”); provided, however, that the United States’ Claim shall meet the
 requirements of the Bankruptcy Code, the Bankruptcy Rules, and any applicable order of the
 Court. The United States’ Claim shall be deemed a valid Proof of Claim against each Debtor
 described in the United States’ Claim and the United States shall not be required to file a Proof of

                                                  13
Case 20-41308         Doc 322    Filed 04/14/20 Entered 04/14/20 08:30:50             Main Document
                                            Pg 14 of 38


 Claim in the separate case of each such Debtor. The authorization for the United States to file a
 single, consolidated Proof of Claim is for procedural purposes only, intended for administrative
 convenience, and shall not be interpreted or construed to substantively affect any right, objection,
 Claim, or defense of any party in interest to the United States' Claim, including the amount, extent,
 validity, priority, perfection, or enforceability of any Claim or security interest asserted in the
 United States’ Claim.
                24.      The requirements of Local Bankruptcy Rules 3001 and 3003 are hereby
 deemed satisfied.
                25.      Notice of the Motion as provided therein is hereby deemed good and
 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local
 Bankruptcy Rules are satisfied by such notice.
                26.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this
 Interim Order shall be immediately effective upon its entry.
                27.      No later than two (2) business days after the date of this order, the Debtors
 shall serve a copy of the Order on the Notice Parties and shall file a certificate of service no later
 than twenty-four (24) hours after service.




                                                                KATHY A. SURRATT-STATES
                                                                 Chief U.S. Bankruptcy Judge
 DATED: April 14, 2020
 St. Louis, Missouri
 jjh




                                                  14
Case 20-41308     Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50   Main Document
                                         Pg 15 of 38


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Counsel to the Debtors and Debtors in Possession




                                              15
Case 20-41308   Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50   Main Document
                                     Pg 16 of 38



                                     Exhibit A


                             Form of Notice of Bar Date
Case 20-41308   Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50        Main Document
                                       Pg 17 of 38


                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

  In re:                                      )   Chapter 11
                                              )
  FORESIGHT ENERGY LP, et al.,                )   Case No. 20-41308-659
                                              )
                    Debtors.                  )   Jointly Administered
                                              )
                                              )   Related Docket No.: 30

           NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM

 TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST ANY OF THE
 FOLLOWING DEBTOR ENTITIES:



                            Debtor’s Name                      Debtor’s Case Number
                         Foresight Energy LP                         20-41308
                      Foresight Energy GP LLC                        20-41309
                        Foresight Energy LLC                         20-41312
           Foresight Energy Employee Services Corporation            20-41316
                   Foresight Energy Services LLC                     20-41319
                      Foresight Receivables LLC                      20-41321
                      Sugar Camp Energy, LLC                         20-41336
                        Macoupin Energy LLC                          20-41331
                       Williamson Energy, LLC                        20-41327
                       Foresight Coal Sales LLC                      20-41323
                         Tanner Energy LLC                           20-41317
                              Sitran LLC                             20-41310
                         Seneca Rebuild LLC                          20-41311
                             Oeneus LLC                              20-41313
                        Adena Resources, LLC                         20-41314
                       Hillsboro Transport LLC                       20-41318
                  American Century Transport LLC                     20-41322
                          Akin Energy LLC                            20-41326
                   American Century Mineral LLC                      20-41330
                Foresight Energy Finance Corporation                 20-41333
                     Foresight Energy Labor LLC                      20-41337
                         Viking Mining LLC                           20-41325
                        M-Class Mining, LLC                          20-41335
                         MaRyan Mining LLC                           20-41320
                          Mach Mining, LLC                           20-41338
                          Logan Mining LLC                           20-41325
                       LD Labor Company LLC                          20-41324
                   Coal Field Repair Services LLC                    20-41329
Case 20-41308         Doc 322       Filed 04/14/20 Entered 04/14/20 08:30:50                     Main Document
                                               Pg 18 of 38


                                Debtor’s Name                                  Debtor’s Case Number
                     Coal Field Construction Company LLC                             20-41334
                             Hillsboro Energy LLC                                    20-41328


         On [•], 2020, the United States Bankruptcy Court for the Eastern District of Missouri (the
 “Court”) entered an order (Docket No. __) (the “Bar Date Order”)1 establishing certain deadlines
 for the filing of Proofs of Claim in the chapter 11 cases of the above-listed debtors and debtors-in-
 possession (collectively, the “Debtors”).

         By the Bar Date Order, the Court established: (i) May 26, 2020 at 11:59 p.m., prevailing
 Central Time (the “General Bar Date”), as the general deadline for entities to file Proofs of Claim
 in the Debtors’ cases for claims against the Debtors that arose or are deemed to have arisen prior
 to the date on which the Debtors filed their chapter 11 petitions, March 10, 2020 (the “Petition
 Date”); and (ii) September 8, 2020 at 11:59 p.m., prevailing Central Time (the “Governmental
 Bar Date”), as the general deadline for governmental units to file Proofs of Claim in the Debtors’
 cases for claims against the Debtors that arose or are deemed to have arisen prior to the Petition
 Date. As described below, the Bar Date Order also establishes different bar dates for certain
 categories of claims.

          For your convenience, enclosed with this Notice is a customized proof of claim form (the
 “Proof of Claim Form”), which identifies on its face the amount, nature and classification of your
 claim(s), if any, listed in the Debtors’ schedules of assets and liabilities and statements of financial
 affairs filed in these chapter 11 cases (collectively, the “Schedules”).

          As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of
 title 11 of the United States Code (the “Bankruptcy Code”), and includes all persons, estates, trusts
 and the United States Trustee. As used in this Notice, the terms “person” and “governmental unit”
 have the meanings given to them in Bankruptcy Code sections 101(41) and 101(27), respectively.

         As used in this Notice, the term “claim” means, as to or against any of the Debtors and in
 accordance with Bankruptcy Code section 101(5): (i) any right to payment, whether or not such
 right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
 disputed, undisputed, legal, equitable, secured or unsecured; or (ii) any right to an equitable
 remedy for breach of performance if such breach gives rise to a right to payment, whether or not
 such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
 disputed, undisputed, secured or unsecured.

            A.       THE BAR DATES

        The Bar Date Order establishes the following bar dates for filing Proofs of Claim or
 requests for payment of certain administrative expenses in these cases (collectively, the “Bar
 Dates”):

            1.       The General Bar Date. Pursuant to the Bar Date Order, except as described

 1
     All capitalized term not defined herein shall have the meaning ascribed them in the Bar Date Order.


                                                         2
Case 20-41308   Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50             Main Document
                                       Pg 19 of 38


                below, all entities holding claims (whether secured, unsecured, priority or
                unsecured priority, including section 503(b)(9) claims) against the Debtors that
                arose or are deemed to have arisen prior to the Petition Date are required to file
                Proofs of Claim so that such proof of claim is actually received by the Clerk of
                the Bankruptcy Court for the Eastern District of Missouri (the “Clerk of the
                Court”) or the Debtors’ claims, noticing and balloting agent, Prime Clerk
                LLC (“Prime Clerk”) by May 26, 2020 at 11:59 p.m., prevailing Central
                Time. The General Bar Date applies to all types of claims against the
                Debtors that arose prior to the Petition Date, including secured claims,
                unsecured priority claims (including, without limitation, claims entitled to
                priority under Bankruptcy Code section 503(b)(9)) and unsecured nonpriority
                claims.
         2.     The Governmental Bar Date. Pursuant to the Bar Date Order, except as
                described below, all governmental units holding claims against the Debtors that
                arose or are deemed to have arisen before the Petition Date are required to file
                Proofs of Claim so that such proof of claim is actually received by the Clerk of
                the Court or Prime Clerk by September 8, 2020 at 11:59 p.m., prevailing
                Central Time.

         3.     The Rejection Bar Date. Pursuant to the Bar Date Order, any entity asserting
                claims against the Debtors arising from or relating to the rejection of executory
                contracts or unexpired leases, in accordance with Bankruptcy Code section 365
                and pursuant to a court order or by operation of Bankruptcy Code section
                365(d)(4), or claims otherwise related to such rejected agreements, including:
                (i) secured claims, unsecured priority claims and unsecured nonpriority claims
                that arose or are deemed to have arisen prior to the Petition Date; and
                (ii) administrative claims under Bankruptcy Code section 503(b), (collectively,
                “Rejection Damages Claims”) are required to file Proofs of Claim so that such
                proof of claim is actually received by the Clerk of the Court or Prime Clerk by
                the later of: (x) the General Bar Date and (y) 11:59 p.m., prevailing Central
                Time, on the date that is twenty-one (21) days after the entry of the relevant
                order or deemed effective date of such rejection of executory contract(s) or
                unexpired lease(s). The later of these dates is referred to in this Notice as the
                “Rejection Bar Date.” For the avoidance of doubt, all prepetition and
                postpetition claims of any kind or nature arising from or relating to rejected
                executory contacts or unexpired leases must be filed by the Rejection Bar Date.

         4.     The Amended Schedules Bar Date. Pursuant to the Bar Date Order, if,
                subsequent to the date of this Notice, a Debtor amends or supplements its
                Schedules to: (i) reduce the undisputed, noncontingent and liquidated amount of
                a claim against the Debtor; (ii) change the nature or classification of a claim
                against the Debtor in a manner adverse to the scheduled creditor; or (iii) add a
                new claim to the Schedules with respect to a party that was not previously served
                with notice of the Bar Dates, the affected claimant is required to file a proof of
                claim or amend any previously filed proof of claim in respect of the new or
                amended scheduled claim so that such proof of claim is actually received by the
                Clerk of the Court or Prime Clerk by the later of: (x) the General Bar Date;


                                               3
Case 20-41308      Doc 322      Filed 04/14/20 Entered 04/14/20 08:30:50              Main Document
                                           Pg 20 of 38


                   and (y) 11:59 p.m., prevailing Central Time, on the date that is thirty (30)
                   days after notice of the applicable amendment or supplement to the
                   Schedules is served on the claimant. The later of these dates is referred to in
                   this Notice as the “Amended Schedules Bar Date.”

           B.      WHO MUST FILE A PROOF OF CLAIM

         Unless one of the exceptions described in Section E below applies, if you have a claim that
 arose or is deemed to have arisen prior to the Petition Date, you MUST file a proof of claim to
 vote on a chapter 11 plan or to share in distributions from the Debtors’ bankruptcy estates. Claims
 based on acts or omissions of the Debtors that occurred before the Petition Date must be filed on
 or prior to the applicable Bar Date, even if such claims are not now fixed, liquidated or certain or
 did not mature or become fixed, liquidated or certain before the Petition Date.

        Except where the Governmental Bar Date, Rejection Bar Date, or the Amended Schedules
 Bar Date apply to establish a different deadline or one of the exceptions described in Section E
 below applies, the following entities must file proofs of claim on or before the General Bar Date:

                a. any entity (i) whose prepetition claim against a Debtor is not listed in the
                   applicable Debtor’s Schedules or is listed as “disputed,” “contingent” or
                   “unliquidated” and (ii) that desires to participate in any of these chapter 11 cases
                   or share in any distribution in any of them; and

                b. any entity that believes that its prepetition claim is improperly classified in the
                   Schedules or is listed in an incorrect amount or against an incorrect Debtor and
                   that desires to have its claim allowed in a classification or amount or against a
                   Debtor other than that identified in the Schedules.

           C.      WHAT TO FILE

         The Debtors are enclosing a Proof of Claim Form for use in these cases, or you may use
 another proof of claim form that conforms substantially to the standard proof of claim form,
 Official Form B 410. You will receive a different Proof of Claim Form for each claim scheduled
 in your name by the Debtors. You may utilize the Proof of Claim Form(s) provided by the Debtors
 to file your claim. Additional proof of claim forms may be obtained, free of charge, at the
 following           websites:          https://cases.primeclerk.com/foresightenergy          or
 https://www.uscourts.gov/forms/bankruptcy-forms.

         All proof of claim forms must be signed by the claimant or, if the claimant is not an
 individual, by an authorized agent of the claimant (electronic signatures are acceptable). The proof
 of claim form must be written in English and be denominated in United States currency. You
 should attach to your completed proof of claim form any documents upon which the claim is based
 (or, if such documents are voluminous, attach a summary) or an explanation as to why the
 documents are not available.

         Except as otherwise set forth in the Bar Date Order, all claimants asserting a claim against
 more than one Debtor must file a separate proof of claim with respect to each such Debtor and
 identify on each proof of claim the particular Debtor against which such claim is asserted and the


                                                  4
Case 20-41308       Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50             Main Document
                                           Pg 21 of 38


 case number for that particular Debtor. If any proof of claim does not clearly specify the name of
 the Debtor against which the claim is asserted (including listing multiple Debtors), that proof of
 claim shall be administered as though it was filed against Foresight Energy LP (Case No. 20-
 41308-659), unless a single different case number is clearly specified. Notwithstanding the
 foregoing, the failure of any entity to file its proof of claim against the correct Debtor shall not
 constitute cause to expunge the proof of claim. Rather, the Debtors may seek to reclassify the
 proof of claim so that the claim is asserted against the proper Debtor on notice to the affected
 claimant.

         Any entity asserting a Rejection Damages Claim with an administrative claim component
 must file, along with its proof of claim, a detailed statement describing the nature and basis of any
 portion of the Rejection Damages Claim asserting an administrative priority under Bankruptcy
 Code section 503(b) (the “Administrative Claim Supplement”). For the avoidance of doubt, any
 entity asserting a Rejection Damages Claim with an administrative claim component shall prepare
 its own Administrative Claim Supplement, and the Debtors will not provide a form of
 Administrative Claim Supplement.

         Under the Bar Date Order, the filing of a proof of claim form, along with an attached
 Administrative Claim Supplement, if applicable, shall be deemed to satisfy the procedural
 requirements for the assertion of a Rejection Damages Claim (including any administrative claim
 included therein). All other administrative claims under section 503(b) of the Bankruptcy Code
 must be made by separate requests for payment in accordance with Bankruptcy Code section
 503(a) and shall not be deemed proper if made by proof of claim. No deadline has been
 established for the filing of administrative claims other than (a) claims under Bankruptcy Code
 section 503(b)(9) and (b) any portion of a Rejection Damages Claim seeking administrative
 priority, which claims must be filed by the General Bar Date and the Rejection Bar Date,
 respectively.

           D.      WHEN AND WHERE TO FILE

         All Proofs of Claim must be (a) filed using the CM/ECF system on the Court’s website at
 https://www.moeb.uscourts.gov/electronic-filing; (b) filed electronically using the Electronic
 Proof of Claim (ePOC) Program on the Court’s website at https://www.moeb.uscourts.gov/epoc-
 electronic-proof-claim-filing; (c) sent by first-class mail or overnight courier to Clerk of the
 Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th Floor, St. Louis, MO 63102; or
 (d) sent by first-class mail, overnight courier, or hand-delivery to Foresight Energy LP Claims
 Processing Center, c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412, Brooklyn, NY 11232. Proofs
 of claim must be actually received by 11:59 p.m, prevailing Central Time, on or before the
 applicable Bar Date.

        Proofs of claim will be deemed filed only when actually received by the United States
 Bankruptcy Court for the Eastern District of Missouri or by the Foresight Claims Processing
 Center on or before the applicable Bar Date. Proofs of claim may NOT be delivered by facsimile
 or electronic mail transmission. Any facsimile or electronic mail submission will not be
 accepted and will not be deemed filed until a proof of claim is submitted by one of the approved
 methods described above.




                                                  5
Case 20-41308       Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50            Main Document
                                           Pg 22 of 38


         Proof of claim forms will be docketed and maintained by the Court with a duplicate claims
 register maintained by the Debtors’ claims agent, Prime Clerk. If you wish to receive
 acknowledgement of the Court’s or Prime Clerk’s receipt of a proof of claim, you must submit to
 the Court or Prime Clerk by the applicable Bar Date and concurrently with your original proof of
 claim: (a) a copy of the original proof of claim; and (b) a self-addressed, postage prepaid return
 envelope.        Filed Proofs of Claim will be posted on the Court’s website,
 https://www.moeb.uscourts.gov,             and          Prime            Clerk’s          website,
 https://cases.primeclerk.com/foresightenergy, as soon as is practicable after receipt.

            E.      WHO NEED NOT FILE A PROOF OF CLAIM

          The Bar Date Order further provides that the following entities need not file Proofs of
 Claim:

                 a. any entity that already has filed a signed proof of claim against the applicable
                    Debtor(s) with Prime Clerk or the Clerk of the Court in a form substantially
                    similar to Official Form B 410;

                 b. any entity whose claim is listed on the Schedules if: (i) the claim is not
                    scheduled as any of “disputed,” “contingent” or “unliquidated”; (ii) such entity
                    agrees with the amount, nature and priority of the claim as set forth in the
                    Schedules; and (iii) such entity does not dispute that its claim is an obligation
                    only of the specific Debtor against which the claim is listed in the Schedules;

                 c. any entity whose claim has previously been allowed by order of the Court;

                 d. any entity whose claim has been paid in full by the Debtors pursuant to the
                    Bankruptcy Code in accordance with an order of the Court;

                 e. any Debtor or non-Debtor subsidiary having a claim against another Debtor;

                 f. any entity whose claim is solely against any of the Debtors’ non-Debtor
                    affiliates;

                 g. a current employee of the Debtors, if an order of this Court authorized the
                    Debtors to honor such claim in the ordinary course of business for wages,
                    commission, or benefits; provided, however, that a current employee must
                    submit a proof of claim by the General Bar Date for all other claims arising
                    before the Petition Date, including claims for wrongful termination,
                    discrimination, harassment, hostile work environment and/or retaliation;

                 h. Holders of First Lien Claims; provided, however, that the administrative agents
                    or collateral agent under the First Lien Credit Agreement, as applicable, may
                    (but is not required to) file one master proof of claim by the General Bar Date
                    with respect to all of the claims under the First Lien Credit Agreement;

                 i. Holders of Second Lien Claims, on account of claims arising under the Second
                    Lien Indenture; provided, however, that the Second Lien Indenture Trustee may


                                                  6
Case 20-41308      Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50           Main Document
                                          Pg 23 of 38


                   (but is not required to) file one master proof of claim by the General Bar Date
                   with respect to all of the Second Lien Claims;

                j. any individual holder of a claim for principal, interest or applicable fees or
                   charges (a “Debt Claim”) on account of any note, bond or debenture issued by
                   the Debtors pursuant to an indenture (an “Indenture”) or a credit agreement (a
                   “Credit Agreement”) with respect to such claim;

                k. any holder of a claim allowable under Bankruptcy Code sections 503(b) and
                   507(a)(2) as an expense of administration incurred in the ordinary course;
                   provided, however, that any entity asserting a claim entitled to priority under
                   Bankruptcy Code section 503(b)(9) must assert such claims by filing a request
                   for payment or a proof of claim on the Proof of Claim Form on or prior to the
                   General Bar Date;

                l. any entity holding a claim for which a separate deadline is fixed by the Court;
                   and

                m. claims for fees and expenses of professionals (i) retained in these proceedings
                   or (ii) compensated pursuant to the DIP Orders.

           F.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         As described in Section A above, any entity wishing to assert a Rejection Damages Claim
 must file, by the Rejection Bar Date, a proof of claim for any prepetition or postpetition damages
 caused by such rejection, or any other prepetition or postpetition claims of any kind or nature
 whatsoever relating to the rejected agreement. As further described in Section C above, any entity
 asserting a Rejection Damages Claim with an administrative claim component must file, along
 with its proof of claim, an Administrative Claim Supplement.

           G.     CONSEQUENCES OF FAILURE TO FILE A PROOF OF
                  CLAIM BY THE APPLICABLE BAR DATE

      EXCEPT AS OTHERWISE SET FORTH IN THE BAR DATE ORDER, ANY ENTITY
 THAT IS REQUIRED TO FILE A PROOF OF CLAIM WITH RESPECT TO A PARTICULAR
 CLAIM AGAINST A DEBTOR BUT THAT FAILS TO DO SO BY THE APPLICABLE BAR
 DATE DESCRIBED IN THIS NOTICE SHALL BE ESTOPPED AND ENJOINED FROM THE
 FOLLOWING: (I) ASSERTING ANY SUCH CLAIM AGAINST THE DEBTORS OR THEIR
 ESTATES OR AGAINST ANY REORGANIZED DEBTOR OR SUCCESSOR IN INTEREST
 FOLLOWING THE EFFECTIVE DATE OF A CHAPTER 11 PLAN OF REORGANIZATION
 IN THESE CASES, OR PROPERTY THAT (A) IS IN AN AMOUNT THAT EXCEEDS THE
 AMOUNT, IF ANY, THAT IS IDENTIFIED IN THE SCHEDULES ON BEHALF OF SUCH
 ENTITY AS UNDISPUTED, NONCONTINGENT AND LIQUIDATED OR (B) IS OF A
 DIFFERENT NATURE OR CLASSIFICATION THAN ANY SUCH CLAIM IDENTIFIED IN
 THE SCHEDULES ON BEHALF OF SUCH ENTITY (ANY SUCH CLAIM IN THIS
 SUBPARAGRAPH BEING REFERRED TO IN THIS NOTICE AS AN “UNSCHEDULED
 CLAIM”); (II) VOTING UPON, OR RECEIVING DISTRIBUTIONS UNDER, ANY CHAPTER


                                                 7
Case 20-41308       Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50              Main Document
                                           Pg 24 of 38


 11 PLAN IN THESE CHAPTER 11 CASES IN RESPECT OF AN UNSCHEDULED CLAIM;
 OR (III) WITH RESPECT TO ANY ADMINISTRATIVE PRIORITY CLAIM COMPONENT
 OF ANY REJECTION DAMAGES CLAIM, ASSERTING ANY SUCH PRIORITY CLAIM
 AGAINST THE DEBTORS OR THEIR ESTATES OR PROPERTY.

           H.      THE DEBTORS’ SCHEDULES AND ACCESS THERETO

          You may be listed as the holder of a claim against one or more of the Debtors in the Debtors'
 Schedules. To determine if and how you are listed on the Schedules, please refer to the
 descriptions set forth on the enclosed Proof of Claim Form(s) regarding the nature, amount and
 status of your claim(s). If you received postpetition payments from the Debtors (as authorized by
 the Court) on account of your claim, the information on the enclosed Proof of Claim Form may
 reflect the net remaining amount thereof. If the Debtors believe that you may hold claims against
 more than one Debtor, you will receive multiple Proof of Claim Forms, each of which will reflect
 the nature and amount of your claim against one Debtor, as listed in the Schedules.

         If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
 is accurately listed in the Schedules. Otherwise, or if you decide to file a proof of claim, you must
 do so before the applicable Bar Date in accordance with the procedures set forth in this Notice.

           I.      RESERVATION OF RIGHTS

        The Debtors reserve the right, subject to the DIP Orders, to: (i) dispute, or assert offsets or
 defenses against, any filed claim or any claim listed or reflected in the Schedules as to nature,
 amount, liability, priority, classification or otherwise; (ii) subsequently designate any scheduled
 claim as disputed, contingent or unliquidated; and (iii) otherwise amend or supplement the
 Schedules. Nothing contained in this Notice shall preclude the Debtors from objecting to any
 claim, whether scheduled or filed, on any grounds.

           J.      ADDITIONAL INFORMATION

         Copies of the Debtors’ Schedules, the Bar Date Order, the Proof of Claim Form and other
 information and documents regarding the Debtors’ chapter 11 cases are available for inspection
 and       download      free     of     charge      on      Prime       Clerk’s   website     at
 https://cases.primeclerk.com/foresightenergy. Copies of the Schedules and other documents filed
 in these cases also may be examined between the hours of 8:30 a.m. and 4:30 p.m., prevailing
 Central Time, Monday through Friday, at the U.S. Bankruptcy Court Eastern District of Missouri,
 Office of the Clerk of Court, 111 South 10th Street, Fourth Floor, St. Louis, MO 63102.

         If you require additional information regarding the filing of a proof of claim, you may
 contact Prime Clerk at (844) 648-5574 (toll free in the U.S. and Canada) or (347) 505-5254
 (international calls). You also may contact Prime Clerk by writing to:

                   Foresight Energy LP Claims Processing Center
                   c/o Prime Clerk LLC
                   850 3rd Avenue, Suite 412
                   Brooklyn, NY 11232



                                                   8
Case 20-41308   Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50   Main Document
                                     Pg 25 of 38


      A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
 CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
 NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.

                                                       BY ORDER OF THE COURT




                                        9
Case 20-41308   Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50   Main Document
                                     Pg 26 of 38



                                     Exhibit B

                                Proof of Claim Form
     Case 20-41308 Doc 322 Filed 04/14/20 Entered 04/14/20 08:30:50 Main Document
8QLWHG6WDWHV%DQNUXSWF\&RXUW(DVWHUQ'LVWULFWRI0LVVRXUL(DVWHUQ'LYLVLRQ
                                         Pg 27 of 38

 Foresight Energy LP &DVH1R20_____                             Foresight Coal Sales LLC (Case No. 20-_____)               Foresight Energy Finance Corporation (Case No. 20-_____)

 Foresight Energy GP LLC &DVH1R20_____                         Tanner Energy LLC &DVH1R20-_____                        Foresight Energy Labor LLC (Case No. 20-_____)

 Foresight Energy LLC &DVH1R20____
                                                                     Sitran//& &DVH1R20_____                             Viking Mining LLC (Case No. 20-_____)

                                                                     Seneca Rebuild LLC (Case No. 20-_____)                     M-Class Mining, LLC (Case No. 20-_____)
 Foresight Energy Employee Services Corporation &DVH1R20_____
                                                                     Oeneus LLC (Case No. 20-_____)                             MaRyan Mining LLC (Case No. 20-_____)
 Foresight Energy Services LLC (Case No. 20-_____)
                                                                     Adena Resources, LLC &DVH1R20_____                     Mach Mining, LLC (Case No. 20-_____)
 Foresight Receivables LLC (Case No. 20-_____)
                                                                     Hillsboro Transport//& &DVH1R 20-_____)                Logan Mining LLC (Case No. 20-_____)
 Sugar Camp Energy, LLC &DVH1R20_____
                                                                     American Century Transport LLC (Case No. 20-____)          LD Labor Company LLC (Case No. 20-______)
 Macoupin Energy LLC &DVH1R20-_____
                                                                     Akin Energy LLC (Case No. 20-_____)                        Coal Field Repair Services LLC (Case No. 20-_____)
 Williamson Energy, LLC &DVH1R20-_____ 
                                                                     American Centry Mineral LLC (Case No. 20-____)             Coal Firled Construction Company LLC &DVH1R20_____

                                                                                                                                 Hillsboro Energy LLC &DVH1R20-_____


 2IILFLDO)RUP
 Proof of Claim                                                                                                                                                                        

 5HDGWKHLQVWUXFWLRQVEHIRUHILOOLQJRXWWKLVIRUP7KLVIRUPLVIRUPDNLQJDFODLPIRUSD\PHQWLQDEDQNUXSWF\FDVH2WKHUWKDQDFODLP
 XQGHU86& E  WKLVIRUPVKRXOGQRWEHXVHGWRPDNHDUHTXHVWIRUSD\PHQWRIDQDGPLQLVWUDWLYHH[SHQVH0DNHVXFKD
 UHTXHVWDFFRUGLQJWR86&
 )LOHUVPXVW OHDYHRXWRUUHGDFWLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\RQWKLVIRUPRURQDQ\DWWDFKHGGRFXPHQWV$WWDFKUHGDFWHGFRSLHVRIDQ\
 GRFXPHQWVWKDWVXSSRUWWKHFODLPVXFKDVSURPLVVRU\QRWHVSXUFKDVHRUGHUVLQYRLFHVLWHPL]HGVWDWHPHQWVRIUXQQLQJDFFRXQWVFRQWUDFWVMXGJPHQWV
 PRUWJDJHVDQGVHFXULW\DJUHHPHQWV'RQRWVHQGRULJLQDOGRFXPHQWVWKH\PD\EHGHVWUR\HGDIWHUVFDQQLQJ,IWKHGRFXPHQWVDUHQRWDYDLODEOH
 H[SODLQLQDQDWWDFKPHQW
 $SHUVRQZKRILOHVDIUDXGXOHQWFODLPFRXOGEHILQHGXSWRLPSULVRQHGIRUXSWR\HDUVRUERWK86&DQG

 )LOOLQDOOWKHLQIRUPDWLRQDERXWWKHFODLPDVRIWKHGDWHWKHFDVHZDVILOHG7KDWGDWHLVRQWKHQRWLFHRIEDQNUXSWF\ )RUP WKDW\RXUHFHLYHG

 Part 1:        Identify the Claim

 :KRLVWKHFXUUHQW
   FUHGLWRU"
                                            1DPHRIWKHFXUUHQWFUHGLWRU WKHSHUVRQRUHQWLW\WREHSDLGIRUWKLVFODLP 
                                            2WKHUQDPHVWKHFUHGLWRUXVHGZLWKWKHGHEWRUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 +DVWKLVFODLPEHHQ
   DFTXLUHGIURP
                                                1R
   VRPHRQHHOVH"                                <HV )URPZKRP"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 :KHUHVKRXOGQRWLFHV                     :KHUHVKRXOGQRWLFHVWRWKHFUHGLWRUEHVHQW"                                :KHUHVKRXOGSD\PHQWVWRWKHFUHGLWRUEHVHQW" LI
   DQGSD\PHQWVWRWKH                                                                                                    GLIIHUHQW
   FUHGLWRUEHVHQW"
                                                                                                                          _____________________________________________________
   )HGHUDO5XOHRI                                                                                                        1DPH
   %DQNUXSWF\3URFHGXUH
    )5%3  J                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                          1XPEHU     6WUHHW

                                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                          &LW\                      6WDWH            =,3 &RGH




                                          &RQWDFWSKRQH BBBBBBBBBBBBBBBBBBBBBBBB                                        &RQWDFWSKRQH BBBBBBBBBBBBBBBBBBBBBBBB


                                          &RQWDFWHPDLO        BBBBBBBBBBBBBBBBBBBBBBBB                                 &RQWDFWHPDLO    BBBBBBBBBBBBBBBBBBBBBBBB




 'RHVWKLVFODLPDPHQG                        1R
   RQHDOUHDG\ILOHG"
                                                <HV &ODLPQXPEHURQFRXUWFODLPVUHJLVWU\ LINQRZQ BBBBBBBB                                       )LOHGRQ    BBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                    00 ''    <<<<



 'R\RXNQRZLIDQ\RQH                        1R
   HOVHKDVILOHGDSURRI                       <HV :KRPDGHWKHHDUOLHUILOLQJ"           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   RIFODLPIRUWKLVFODLP"


                                                                                          3URRIRI&ODLP                                                                      SDJH 
           Case 20-41308            Doc 322          Filed 04/14/20 Entered 04/14/20 08:30:50                                   Main Document
                                                                Pg 28 of 38

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

 'R\RXKDYHDQ\QXPEHU         1R
   \RXXVHWRLGHQWLI\WKH        <HV/DVWGLJLWVRIWKHGHEWRU¶VDFFRXQWRUDQ\QXPEHU\RXXVHWRLGHQWLI\WKHGHEWRUBBBBBBBBBBBBBBBB
   GHEWRU"



 +RZPXFKLVWKHFODLP"          BBBBBBBBBBBBBBBBBBBBBBBBBBBBB'RHVWKLVDPRXQWLQFOXGHLQWHUHVWRURWKHUFKDUJHV"
                                                                                 1R
                                                                                 <HV$WWDFKVWDWHPHQWLWHPL]LQJLQWHUHVWIHHVH[SHQVHVRURWKHU
                                                                                        FKDUJHV UHTXLUHGE\%DQNUXSWF\5XOH F  $ 


 :KDWLVWKHEDVLVRIWKH      ([DPSOHV*RRGVVROGPRQH\ORDQHGOHDVHVHUYLFHVSHUIRUPHGSHUVRQDOLQMXU\RUZURQJIXOGHDWKRUFUHGLWFDUG
   FODLP"
                                 $WWDFKUHGDFWHGFRSLHVRIDQ\GRFXPHQWVVXSSRUWLQJWKHFODLPUHTXLUHGE\%DQNUXSWF\5XOH F 
                                 /LPLWGLVFORVLQJLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\VXFKDVKHDOWKFDUHLQIRUPDWLRQ


                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



 ,VDOORUSDUWRIWKHFODLP    1R
   VHFXUHG"                       <HV   7KH FODLPLVVHFXUHGE\DOLHQRQSURSHUW\
                                           1DWXUHRISURSHUW\
                                              5HDOHVWDWH,IWKHFODLPLVVHFXUHGE\WKHGHEWRU¶VSULQFLSDOUHVLGHQFHILOHDMortgage Proof of Claim
                                                            Attachment 2IILFLDO)RUP$ ZLWKWKLV Proof of Claim.
                                              0RWRUYHKLFOH
                                              2WKHU'HVFULEH           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                           %DVLVIRUSHUIHFWLRQ         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           $WWDFKUHGDFWHGFRSLHVRIGRFXPHQWVLIDQ\WKDWVKRZHYLGHQFHRISHUIHFWLRQRIDVHFXULW\LQWHUHVW IRU
                                           H[DPSOHDPRUWJDJHOLHQFHUWLILFDWHRIWLWOHILQDQFLQJVWDWHPHQWRURWKHUGRFXPHQWWKDWVKRZVWKHOLHQKDV
                                           EHHQILOHGRUUHFRUGHG



                                           9DOXHRISURSHUW\                          BBBBBBBBBBBBBBBBBB
                                           $PRXQWRIWKHFODLPWKDWLVVHFXUHG       BBBBBBBBBBBBBBBBBB

                                           $PRXQWRIWKHFODLPWKDWLVXQVHFXUHGBBBBBBBBBBBBBBBBBB 7KHVXPRIWKHVHFXUHGDQGXQVHFXUHG
                                                                                                      DPRXQWVVKRXOGPDWFKWKHDPRXQWLQOLQH



                                           $PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ           BBBBBBBBBBBBBBBBBBBB



                                           $QQXDO,QWHUHVW5DWH ZKHQFDVHZDV ILOHG BBBBBBB
                                              )L[HG
                                              9DULDEOH



 ,VWKLVFODLPEDVHGRQD      1R
    OHDVH"
                                  <HV$PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ               BBBBBBBBBBBBBBBBBBBB


 ,VWKLVFODLPVXEMHFWWRD    1R
    ULJKWRIVHWRII"
                                  <HV,GHQWLI\WKHSURSHUW\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




 2IILFLDO)RUP                                                  3URRIRI&ODLP                                                           SDJH 
         Case 20-41308                    Doc 322            Filed 04/14/20 Entered 04/14/20 08:30:50                                             Main Document
                                                                        Pg 29 of 38
12. ,VDOORUSDUWRIWKHFODLP     No
    HQWLWOHGWRSULRULW\XQGHU
    86& D "             Yes. Check one:                                                                                                   $PRXQWHQWLWOHGWRSULRULW\

   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                                11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   priority and partly
   nonpriority. For example,
   in some categories, the                     Up to $2,* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                        personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                               Wages, salaries, or commissions (up to $12,*) earned within 180 days before the
                                                bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                                11 U.S.C. § 507(a)(4).
                                               Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                               Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                               Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                                      $

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.

13. ,VDOORUSDUWRIWKH          No
    FODLPHQWLWOHGWR
    DGPLQLVWUDWLYHSULRULW\       Yes. ,QGLFDWHWKHDPRXQWRI\RXUFODLPDULVLQJIURPWKHYDOXHRIDQ\JRRGVUHFHLYHG                              $
                                          E\WKH'HEWRUZLWKLQGD\VEHIRUHWKHGDWHRIFRPPHQFHPHQWRIWKHDERYHFDVHLQ
    SXUVXDQWWR
                                          ZKLFKWKHJRRGVKDYHEHHQVROGWRWKH'HEWRULQWKHRUGLQDU\FRXUVHRIVXFK
    86& E  "
                                          'HEWRU’VEXVLQHVV$WWDFKGRFXPHQWDWLRQVXSSRUWLQJVXFKFODLP




 Part 3:    Sign Below

 7KHSHUVRQFRPSOHWLQJ           Check the appropriate box:
 WKLVSURRIRIFODLPPXVW
 VLJQDQGGDWHLW                       I   am the creditor.
 )5%3 E                            I   am the creditor’s attorney or authorized agent.
 If you file this claim                  I   am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I   am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculatingthe
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward thedebt.
 is.                              I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 $SHUVRQZKRILOHVD            and correct.
 IUDXGXOHQWFODLPFRXOGEH       I declare under penalty of perjury that the foregoing is true and correct.
 ILQHGXSWR
 LPSULVRQHGIRUXSWR
 \HDUVRUERWK                  Executed on date                                (mm/dd/yyyy)
 86&DQG
 


                                          Signature
                                  3ULQWWKHQDPHRIWKHSHUVRQZKRLVFRPSOHWLQJDQGVLJQLQJWKLVFODLP


                                  Name
                                                          First name                            Middle name                             Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                          State           ZIP Code

                                  Contact phone                                                                         Email




 Official Form 410                                                            3URRIRI&ODLP                                                                   page 3
       Case 20-41308             Doc 322        Filed 04/14/20 Entered 04/14/20 08:30:50                Main Document
                                                           Pg 30 of 38



Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                              12/15


7KHVHLQVWUXFWLRQVDQGGHILQLWLRQVJHQHUDOO\H[SODLQWKHODZ,QFHUWDLQFLUFXPVWDQFHVVXFKDVEDQNUXSWF\FDVHVWKDWGHEWRUV
GRQRWILOHYROXQWDULO\H[FHSWLRQVWRWKHVHJHQHUDOUXOHVPD\DSSO\<RXVKRXOGFRQVLGHUREWDLQLQJWKHDGYLFHRIDQDWWRUQH\
HVSHFLDOO\LI\RXDUHXQIDPLOLDUZLWKWKHEDQNUXSWF\SURFHVVDQGSULYDF\UHJXODWLRQV


  $SHUVRQZKRILOHVDIUDXGXOHQWFODLPFRXOGEHILQHGXS
  WRLPSULVRQHGIRUXSWR\HDUVRUERWK
  18 U.S.C. §§ 152, 157 and 3571.




+RZWRILOORXWWKLVIRUP                                            $Proof of Claim IRUPDQGDQ\DWWDFKHGGRFXPHQWV
                                                                       PXVWVKRZRQO\WKHODVWGLJLWVRIDQ\VRFLDOVHFXULW\
 )LOOLQDOORIWKHLQIRUPDWLRQDERXWWKHFODLPDVRIWKH             QXPEHULQGLYLGXDO¶VWD[LGHQWLILFDWLRQQXPEHURU
   GDWHWKHFDVHZDVILOHG                                            ILQDQFLDODFFRXQWQXPEHUDQGRQO\WKH\HDURIDQ\
                                                                       SHUVRQ¶VGDWHRIELUWKSee Bankruptcy Rule 9037.
 )LOOLQWKHFDSWLRQDWWKHWRSRIWKHIRUP
                                                                     )RUDPLQRUFKLOGILOOLQRQO\WKHFKLOG¶VLQLWLDOVDQGWKH
                                                                       IXOOQDPHDQGDGGUHVVRIWKHFKLOG¶VSDUHQWRU
 ,IWKHFODLPKDVEHHQDFTXLUHGIURPVRPHRQHHOVH
   WKHQVWDWHWKHLGHQWLW\RIWKHODVWSDUW\who owned the             JXDUGLDQFor example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


 $WWDFKDQ\VXSSRUWLQJGRFXPHQWVWRWKLVIRUP
   Attach redacted copies of any documents that show thatthe        &RQILUPDWLRQWKDWWKHFODLPKDVEHHQILOHG
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       Toreceiveconfirmationthattheclaimhasbeenfiled,enclosea
                                                                    stampedself-addressedenvelopeandacopyofthisform.You
   Also attach redacted copies of any documents that show           may viewalistoffiledclaimsinthiscasebyvisitingtheClaims
   perfection of any security interest or any assignments or        and1RWLFLQJ$JHQW VZHEVLWHDW
   transfers of the debt. In addition to the documents, a           KWWSVFDVHVSULPHFOHUNFRPforesightenergy
   summary may be added. Federal Rule of Bankruptcy                 RUWKH&RXUW VZHEVLWHDWKWWSVZZZSDFHUJRYDQG
                                                                    KWWSVZZZHFIPRHEXVFRXUWVJRYFJLELQORJLQSO
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).


 'RQRWDWWDFKRULJLQDOGRFXPHQWVEHFDXVH
                                                                    8QGHUVWDQGWKHWHUPVXVHGLQWKLVIRUP
   DWWDFKPHQWVPD\EHGHVWUR\HGDIWHUVFDQQLQJ                     $GPLQLVWUDWLYHH[SHQVHGenerally,anexpensethatarises
                                                                    after a bankruptcycaseisfiledinconnectionwithoperating,
 ,IWKHFODLPLVEDVHGRQGHOLYHULQJKHDOWKFDUHJRRGV             liquidating,ordistributingthebankruptcy estate.
   RUVHUYLFHVGRQRWGLVFORVHFRQILGHQWLDOKHDOWKFDUH            11U.S.C. § 503.
   LQIRUPDWLRQ/HDYHRXWRUUHGDFWFRQILGHQWLDO
                                                                    &ODLPA creditor’srighttoreceivepaymentfor a debtthat
   LQIRUPDWLRQERWKLQWKHFODLPDQGLQWKHDWWDFKHG
   GRFXPHQWV
                                                                    thedebtorowedonthedatethedebtorfiledforbankruptcy.
                                                                    11U.S.C.§101(5). A claimmaybesecuredorunsecured.
       Case 20-41308            Doc 322         Filed 04/14/20 Entered 04/14/20 08:30:50                 Main Document
                                                           Pg 31 of 38
&ODLP3XUVXDQWWR86& E  A claim arising              6HFXUHGFODLPXQGHU86& D A claimbackedby
from the value of any goods received by the Debtor within           a lienonparticularpropertyofthedebtor. A claimis secured
20 days before the date of commencement of the above case,          totheextentthat a creditorhastherighttobepaid from the
in which the goods have been sold to the Debtor in the              propertybeforeothercreditorsarepaid.Theamountof a
ordinary course of the Debtor's business. Attach                    securedclaimusuallycannotbemorethanthevalueofthe
documentation supporting such claim.                                particularpropertyonwhichthecreditorhas a lien.Any
                                                                    amountowedto a creditorthatismorethanthe valueofthe
                                                                    propertynormallymaybeanunsecuredclaim. But exceptions
&UHGLWRUA person, corporation, or other entity to whom a
                                                                    exist;forexample,see11U.S.C. § 1322(b)andthefinal
debtor owes a debt that was incurred on or before the date the
                                                                    sentenceof1325(a).
debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                                                                    Examplesofliensonpropertyinclude amortgageonreal
'HEWRUA person, corporation, or other entity who is in            estateor a securityinterestin a car. A lienmay be voluntarily
bankruptcy. Use the debtor’s name and case number asshown           grantedby a debtorormaybeobtainedthrough a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).        proceeding.Insomestates, a courtjudgmentmaybe a lien.


(YLGHQFHRISHUIHFWLRQEvidence of perfection of a security        6HWRIIOccurswhen a creditorpaysitselfwithmoney
interest may include documents showing that a security              belongingtothedebtorthatitisholding,orbycanceling a
interest has been filed or recorded, such as a mortgage, lien,      debtitowestothedebtor.
certificate of title, or financingstatement.
                                                                    8QVHFXUHGFODLPA claimthatdoesnot meetthe
,QIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\A Proof of Claim           requirementsof a securedclaim. A claimmaybeunsecuredin
form and any attached documents must show only the last 4           parttotheextentthattheamountoftheclaimismorethanthe
digits of any social security number, an individual’s tax           valueofthepropertyonwhich a creditorhas a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care        2IIHUVWRSXUFKDVHDFODLP
goods or services, limit the disclosure of the goods or services
                                                                    Certainentitiespurchaseclaimsforanamountthatislessthan
to avoid embarrassment or disclosure of confidential health
                                                                    thefacevalueoftheclaims.Theseentitiesmaycontact
care information. You may later be required to give more
                                                                    creditorsofferingtopurchasetheirclaims.Somewritten
information if the trustee or someone else in interest objectsto
                                                                    communicationsfromtheseentitiesmayeasilybeconfused
the claim.
                                                                    withofficialcourtdocumentationorcommunicationsfromthe
                                                                    debtor.Theseentitiesdonotrepresentthebankruptcycourt,
3ULRULW\FODLPA claim within a category of unsecured              thebankruptcytrustee,orthedebtor. A creditorhasno
claims that is entitled to priority under 11 U.S.C. §507(a).        obligationtosellitsclaim.However,if a creditordecidesto
These claims are paid from the available money or                   sellitsclaim,anytransferofthatclaimissubject to
property in a bankruptcy case before other unsecured                BankruptcyRule3001(e),anyprovisionsoftheBankruptcy
claims are paid. Common priority unsecured claims                   Code(11U.S.C. § 101etseq.)thatapply,andanyordersof
include alimony, child support, taxes, and certain unpaid           thebankruptcy courtthatapply.
wages.


3URRIRIFODLPA form that shows the amount of debt the            3OHDVHVHQGFRPSOHWHG3URRI V RI&ODLPWR
debtor owed to a creditor on the date of the bankruptcyfiling.       Foresight Energy LP&ODLPV3URFHVVLQJ&HQWHU
The form must be filed in the district where the case is             c/oPrimeClerkLLC
pending.                                                             803rd Avenue,6XLWH
                                                                     %URRNO\Q,NY1
5HGDFWLRQRILQIRUPDWLRQMasking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to SULYDF\on the Proof of
Claim form and any attached documents.                             'RQRWILOHWKHVHLQVWUXFWLRQVZLWK\RXUIRUP
Case 20-41308   Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50   Main Document
                                     Pg 32 of 38



                                     Exhibit C

                             Form of Publication Notice
Case 20-41308      Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50           Main Document
                                          Pg 33 of 38


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  In re:                                         )   Chapter 11
                                                 )
  FORESIGHT ENERGY LP, et al.,                   )   Case No. 20-41308-659
                                                 )
                       Debtors.                  )   Jointly Administered
                                                 )
                                                 )   Related Docket No.: 30

            NOTICE OF DEADLIINES FOR FILING OF PROOFS OF CLAIM

 PLEASE TAKE NOTICE OF THE FOLLOWING:

         On                  , 2020, the United States Bankruptcy Court for the Eastern District
 of Missouri (the “Court”) entered an order (Docket No. __) (the “Bar Date Order”) establishing
 certain deadlines for the filing of Proofs of Claim in the chapter 11 cases of Foresight Energy LP
 and certain of its direct and indirect subsidiaries listed below (collectively, the “Debtors”):


                               Debtor’s Name                       Debtor’s Case Number
                            Foresight Energy LP                          20-41308
                         Foresight Energy GP LLC                         20-41309
                           Foresight Energy LLC                          20-41312
              Foresight Energy Employee Services Corporation             20-41316
                      Foresight Energy Services LLC                      20-41319
                         Foresight Receivables LLC                       20-41321
                         Sugar Camp Energy, LLC                          20-41336
                           Macoupin Energy LLC                           20-41331
                          Williamson Energy, LLC                         20-41327
                          Foresight Coal Sales LLC                       20-41323
                            Tanner Energy LLC                            20-41317
                                 Sitran LLC                              20-41310
                            Seneca Rebuild LLC                           20-41311
                                Oeneus LLC                               20-41313
                           Adena Resources, LLC                          20-41314
                          Hillsboro Transport LLC                        20-41318
                     American Century Transport LLC                      20-41322
                             Akin Energy LLC                             20-41326
                      American Century Mineral LLC                       20-41330
                   Foresight Energy Finance Corporation                  20-41333
                        Foresight Energy Labor LLC                       20-41337
                            Viking Mining LLC                            20-41325
                           M-Class Mining, LLC                           20-41335
                            MaRyan Mining LLC                            20-41320
                             Mach Mining, LLC                            20-41338
Case 20-41308      Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50           Main Document
                                          Pg 34 of 38


                             Debtor’s Name                         Debtor’s Case Number
                            Logan Mining LLC                             20-41325
                        LD Labor Company LLC                             20-41324
                     Coal Field Repair Services LLC                      20-41329
                  Coal Field Construction Company LLC                    20-41334
                          Hillsboro Energy LLC                           20-41328


         More information can be obtained, free of charge, from the website maintained by
 the Debtors’ claims, noticing and balloting agent, Prime Clerk LLC (“Prime Clerk”), at
 https://cases.primeclerk.com/foresightenergy (the “Prime Clerk Website”).

         By the Bar Date Order, the Court established: (i) May 26, 2020 at 11:59 p.m.,
 prevailing Central Time (the “General Bar Date”), as the general deadline for entities to file
 Proofs of Claim in the Debtors’ cases for claims against the Debtors that arose or are deemed to
 have arisen prior to the date on which the Debtors filed their chapter 11 petitions, March 10,
 2020 (the “Petition Date”); and (ii) September 8, 2020 at 11:59 p.m., prevailing Central Time
 (the “Governmental Bar Date”), as the general deadline for governmental units to file Proofs of
 Claim in the Debtors' cases for claims against the Debtors that arose or are deemed to have
 arisen prior to the Petition Date. As described below, the Bar Date Order also establishes
 different bar dates for certain categories of claims.

        As used in this Notice, the terms “claim,” “entity,” “governmental unit,” and “person” have
 the meanings given to them under applicable sections of title 11 of the United States Code (the
 “Bankruptcy Code”).

           A.     THE BAR DATES

        The Bar Date Order establishes the following bar dates for filing Proofs of Claim or
 requests for payment of certain administrative expenses in these cases (collectively, the “Bar
 Dates”):

           1.      The General Bar Date. Pursuant to the Bar Date Order, except as described
                   below, all entities holding claims (whether secured, unsecured, priority or
                   unsecured priority, including section 503(b)(9) claims) against the Debtors that
                   arose or are deemed to have arisen prior to the commencement of these cases are
                   required to file Proofs of Claim by May 26, 2020 at 11:59 p.m., prevailing
                   Central Time. The General Bar Date applies to all types of claims against the
                   Debtors that arose prior to the Petition Date.

           2.      The Governmental Bar Date. Pursuant to the Bar Date Order, all governmental
                   units holding claims against the Debtors that arose or are deemed to have arisen
                   before the Petition Date are required to file Proofs of Claim by September 8,
                   2020 at 11:59 p.m., prevailing Central Time.

           3.      The Rejection Bar Date. Pursuant to the Bar Date Order, any entity asserting
                   any prepetition or postpetition claims against the Debtors (including


                                                 2
Case 20-41308      Doc 322      Filed 04/14/20 Entered 04/14/20 08:30:50            Main Document
                                           Pg 35 of 38


                   administrative claims under Bankruptcy Code section 503(b) arising from or
                   relating to the rejection of executory contracts or unexpired leases pursuant to a
                   court order or by operation of Bankruptcy Code section 365(d)(4) (collectively,
                   “Rejection Damages Claims”) are required to file Proofs of Claim by the later
                   of: (i) the General Bar Date; and (ii) 11:59 p.m., prevailing Central Time,
                   on the date that is twenty-one (21) days after the entry of the relevant order
                   or the deemed rejection date. The later of these dates is referred to in this
                   Notice as the “Rejection Bar Date.”

           4.      The Amended Schedules Bar Date. Pursuant to the Bar Date Order, if,
                   subsequent to the date of this Notice, a Debtor amends or supplements its
                   Schedules, the affected claimant is required to file a proof of claim or amend any
                   previously filed proof of claim in respect of the new or amended scheduled claim
                   by the later of: (i) the General Bar Date; and (ii) 11:59 p.m., prevailing
                   Central Time, on the date that is thirty (30) days after the date that notice
                   of the applicable amendment or supplement to the Schedules is served on
                   the claimant. The later of these dates is referred to in this Notice as the
                   “Amended Schedules Bar Date.”

           B.      WHO MUST FILE A PROOF OF CLAIM

         Unless an exception applies, if you have a claim that arose or is deemed to have arisen
 prior to the Petition Date, you MUST file a proof of claim to vote on a chapter 11 plan or to share
 in distributions from the Debtors' bankruptcy estates. Claims based on acts or omissions of the
 Debtors that occurred before the Petition Date must be filed on or prior to the applicable Bar Date,
 even if such claims are not now fixed, liquidated or certain or did not mature or become fixed,
 liquidated or certain before the Petition Date. The exceptions to the requirement to file a claim by
 the Bar Dates are described in the Bar Date Order, which is available on the Prime Clerk Website.

           C.      WHAT TO FILE

        Claims should be asserted on proof of claim forms that conform substantially to the
 standard proof of claim form, Official Form B 410. Proof of Claim Forms may be obtained, free
 of charge, at the Prime Clerk Website or https://www.uscourts.gov/forms/bankruptcy-forms.

         All proof of claim forms must be signed by the claimant or, if the claimant is not an
 individual, by an authorized agent of the claimant (electronic signatures are acceptable). The proof
 of claim form must be written in English and be denominated in United States currency. You
 should attach to your completed proof of claim form any documents upon which the claim is based
 (or, if such documents are voluminous, attach a summary) or an explanation as to why the
 documents are not available.

         Except as otherwise set forth in the Bar Date Order, all claimants asserting a claim
 against more than one Debtor must file a separate proof of claim with respect to each such Debtor
 and identify on each proof of claim the particular Debtor against which such claim is asserted
 and the case number for that particular Debtor. If any proof of claim does not clearly specify
 the name of the Debtor against which the claim is asserted (including listing multiple Debtors),


                                                  3
Case 20-41308      Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50            Main Document
                                          Pg 36 of 38


 that proof of claim shall be administered as though it was filed against Foresight Energy LP
 (Case No. 20-41308-659), unless a single different case number is clearly specified.
 Notwithstanding the foregoing, the failure of any entity to file its proof of claim against the
 correct Debtor shall not constitute cause to expunge the proof of claim. Rather, the Debtors may
 seek to reclassify the proof of claim so that the claim is asserted against the proper Debtor on
 notice to the affected claimant.

         Any entity asserting a Rejection Damages Claim with an administrative claim component
 must file as part of its proof of claim a detailed statement describing the nature and basis of any
 portion of the Rejection Damages Claim asserting an administrative priority under Bankruptcy
 Code section 503(b) (the “Administrative Claim Supplement”).

          Under the Bar Date Order, the filing of a proof of claim form, along with an attached
 Administrative Claim Supplement, if applicable, shall be deemed to satisfy the procedural
 requirements for the assertion of a Rejection Damages Claim (including any administrative claim
 included therein). All other administrative claims under Bankruptcy Code section 503(b) must
 be made by separate requests for payment in accordance with Bankruptcy Code section 503(a)
 and shall not be deemed proper if made by proof of claim. No deadline has been established for
 the filing of administrative claims other than (a) claims under Bankruptcy Code section 503(b)(9)
 and (b) any portion of a Rejection Damages Claim seeking administrative priority, which claims
 must be filed by the General Bar Date and the Rejection Bar Date, respectively.

           D.      WHEN AND WHERE TO FILE

         Claimants must submit Proofs of Claim either (a) through the CM/ECF system on the
 Court’s website at https://www.moeb.uscourts.gov/electronic-filing; or (b) electronically using the
 Electronic Proof of Claim (ePOC) Program on the Court’s website at
 https://www.moeb.uscourts.gov/epoc-electronic-proof-claim-filing; or (c) by first-class mail or
 overnight courier to Clerk of the Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St.,
 4th Floor, St. Louis, MO 63102; or (d) by first-class mail, overnight courier, or hand-delivery to
 Foresight Energy LP Claims Processing Center, c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412,
 Brooklyn, NY 11232. Proofs of claim must be actually received by 11:59 p.m., prevailing Central
 Time, on or before the applicable Bar Date. Proofs of claim may NOT be delivered by
 facsimile or electronic mail transmission. Any facsimile or electronic mail submission will not
 be accepted and will not be deemed filed until a proof of claim is submitted by one of the approved
 methods described above.

         Proof of claim forms will be docketed and maintained by the Court with a duplicate
 claims register maintained by the Debtors’ claims agent, Prime Clerk. If you wish to receive
 acknowledgement of the Court’s or Prime Clerk’s receipt of a proof of claim, you must submit
 to the Court or Prime Clerk by the applicable Bar Date and concurrently with your original proof
 of claim: (a) a copy of the original proof of claim; and (b) a self-addressed, postage prepaid
 return envelope.

           E.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF
                   CLAIM BY THE APPLICABLE BAR DATE



                                                 4
Case 20-41308       Doc 322     Filed 04/14/20 Entered 04/14/20 08:30:50              Main Document
                                           Pg 37 of 38



        EXCEPT AS OTHERWISE SET FORTH IN THE BAR DATE ORDER, ANY ENTITY
 THAT IS REQUIRED TO FILE A PROOF OF CLAIM WITH RESPECT TO A PARTICULAR
 CLAIM AGAINST A DEBTOR BUT THAT FAILS TO DO SO BY THE APPLICABLE BAR
 DATE DESCRIBED IN THIS NOTICE SHALL BE ESTOPPED AND ENJOINED FROM THE
 FOLLOWING: (I) ASSERTING ANY SUCH CLAIM AGAINST THE DEBTORS OR THEIR
 ESTATES OR AGAINST ANY REORGANIZED DEBTOR OR SUCCESSOR IN INTEREST
 FOLLOWING THE EFFECTIVE DATE OF A CHAPTER 11 PLAN OF REORGANIZATION
 IN THESE CASES, OR PROPERTY THAT (A) IS IN AN AMOUNT THAT EXCEEDS THE
 AMOUNT, IF ANY, THAT IS IDENTIFIED IN THE SCHEDULES ON BEHALF OF SUCH
 ENTITY AS UNDISPUTED, NONCONTINGENT AND LIQUIDATED OR (B) IS OF A
 DIFFERENT NATURE OR CLASSIFICATION THAN ANY SUCH CLAIM IDENTIFIED IN
 THE SCHEDULES ON BEHALF OF SUCH ENTITY (ANY SUCH CLAIM IN THIS
 SUBPARAGRAPH BEING REFERRED TO IN THIS NOTICE AS AN “UNSCHEDULED
 CLAIM”); (II) VOTING UPON, OR RECEIVING DISTRIBUTIONS UNDER, ANY CHAPTER
 11 PLAN IN THESE CHAPTER 11 CASES IN RESPECT OF AN UNSCHEDULED CLAIM;
 OR (III) WITH RESPECT TO ANY ADMINISTRATIVE PRIORITY CLAIM COMPONENT
 OF ANY REJECTION DAMAGES CLAIM, ASSERTING ANY SUCH PRIORITY CLAIM
 AGAINST THE DEBTORS OR THEIR ESTATES OR PROPERTY.

           F.      RESERVATION OF RIGHTS

        The Debtors reserve the right, subject to the DIP Orders, to: (a) dispute, or assert offsets or
 defenses against, any filed claim or any claim listed or reflected in the Schedules as to nature,
 amount, liability, priority, classification or otherwise; (b) subsequently designate any scheduled
 claim as disputed, contingent or unliquidated; and (c) otherwise amend or supplement the
 Schedules. Nothing contained in this Notice shall preclude the Debtors from objecting to any
 claim, whether scheduled or filed, on any grounds.

           G.      THE DEBTORS’ SCHEDULES AND ADDITIONAL INFORMATION

         You may be listed as the holder of a claim against one or more of the Debtors in the
 Debtors’ Schedules. Copies of the Debtors’ Schedules, a Proof of Claim Form and other
 information and documents regarding the Debtors’ chapter 11 cases (including the Bar Date Order)
 are available for inspection and download free of charge on the Prime Clerk Website.

         If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
 is accurately listed in the Schedules. Otherwise, if you decide to file a proof of claim, you must
 do so before the applicable Bar Date in accordance with the procedures set forth in this Notice.

        If you require additional information regarding the filing of a proof of claim, you may
 contact Prime Clerk by telephone at (844) 648-5574 (toll free in the U.S. and Canada) or (347)
 505-5254 (international calls), and via electronic mail at foresightinfo@primeclerk.com. You also
 may contact Prime Clerk directly by writing to the Prime Clerk Claims Processing Center.




                                                   5
Case 20-41308   Doc 322   Filed 04/14/20 Entered 04/14/20 08:30:50   Main Document
                                     Pg 38 of 38


      A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
 CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
 NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.
 YOU ARE FURTHER ENCOURAGED TO CAREFULLY REVIEW THE BAR DATE
 ORDER AND RELATED MATERIALS ON THE PRIME CLERK WEBSITE.




                                        6
